EX-99.1 For Additional Information, please contact CSAIL 2015-C3 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C3 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Reconciliation Detail 4 Other Required Information 5 Cash Reconciliation 6 Current Mortgage Loan and Property Stratification Tables 7 - 9 Mortgage Loan Detail 10 - 13 NOI Detail 14 - 16 Principal Prepayment Detail 17 Historical Detail 18 Delinquency Loan Detail 19 Specially Serviced Loan Detail 20 - 21 Advance Summary 22 Modified Loan Detail 23 Historical Liquidated Loan Detail 24 Historical Bond/Collateral Loss Reconciliation Detail 25 Interest Shortfall Reconciliation Detail 26 - 27 Depositor Master Servicer Special Servicer Operating Advisor Credit Suisse First Boston Mortgage Midland Loan Services Rialto Capital Advisors, LLC Pentalpha Surveillance LLC Securities Corp. A Division of PNC Bank, N.A. th Avenue, Suite 400 375 North French Road 11 Madison Avenue, 5th Floor 10851 Mastin Street, Building 82 Miami, FL 33172 Suite 100 New York, NY 10010 Overland Park, KS 66210 Amherst, NY 14228 Contact: Contact: General Information Number Heather Wagner Contact: Thekla Salzman Contact: Don Simon Phone Number: (212) 325-2000 Phone Number: (913) 253-9570 Phone Number: (305) 229-6465 Phone Number (203) 660-6100 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Please visit www.ctslink.com for additional information and special notices. In addition, certificateholders may register online for email notification when special notices are posted. For information or assistance please call 866-846-4526. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 27 For Additional Information, please contact CSAIL 2015-C3 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C3 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 Certificate Distribution Detail Class CUSIP Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Fund Expenses Trust Distribution Balance Subordination Level (1) A-1 12635FAQ7 1.716700% 60,509,000.00 47,273,957.45 749,200.88 67,629.34 0.00 0.00 816,830.22 46,524,756.57 30.30% A-2 12635FAR5 3.032600% 148,324,000.00 148,324,000.00 0.00 374,839.47 0.00 0.00 374,839.47 148,324,000.00 30.30% A-3 12635FAS3 3.446500% 200,000,000.00 200,000,000.00 0.00 574,416.67 0.00 0.00 574,416.67 200,000,000.00 30.30% A-4 12635FAT1 3.718200% 502,390,000.00 502,390,000.00 0.00 1,556,655.42 0.00 0.00 1,556,655.42 502,390,000.00 30.30% A-SB 12635FAU8 3.448100% 82,627,000.00 82,627,000.00 0.00 237,421.80 0.00 0.00 237,421.80 82,627,000.00 30.30% A-S 12635FAX2 4.053200% 86,962,000.00 86,962,000.00 0.00 293,728.65 0.00 0.00 293,728.65 86,962,000.00 24.11% B 12635FAY0 4.254571% 86,961,000.00 86,961,000.00 0.00 308,318.16 0.00 0.00 308,318.16 86,961,000.00 17.93% C 12635FAZ7 4.504571% 63,891,000.00 63,891,000.00 0.00 239,834.64 0.00 0.00 239,834.64 63,891,000.00 13.38% D 12635FBA1 3.504571% 72,764,000.00 72,764,000.00 0.00 212,505.53 0.00 0.00 212,505.53 72,764,000.00 8.21% E 12635FAG9 3.220000% 35,495,000.00 35,495,000.00 0.00 95,244.92 0.00 0.00 95,244.92 35,495,000.00 5.68% F 12635FAJ3 3.220000% 14,197,000.00 14,197,000.00 0.00 38,095.28 0.00 0.00 38,095.28 14,197,000.00 4.67% NR 12635FAL8 3.220000% 65,666,014.00 65,666,014.00 0.00 176,202.82 0.00 0.00 176,202.82 65,666,014.00 0.00% Z 12635FBE3 0.000000% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% R 12635FAN4 0.000000% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 1,419,786,014.00 1,406,550,971.45 749,200.88 4,174,892.70 0.00 0.00 4,924,093.58 1,405,801,770.57 Class CUSIP Pass-Through Original Notional Beginning Notional Interest Prepayment Total Notional Ending Rate Amount Amount Distribution Penalties Distribution Amount X-A 12635FAV6 1.014772% 1,080,812,000.00 1,067,576,957.45 902,789.22 0.00 902,789.22 1,066,827,756.57 X-B 12635FAW4 0.250000% 86,961,000.00 86,961,000.00 18,116.88 0.00 18,116.88 86,961,000.00 X-D 12635FBB9 1.000000% 72,764,000.00 72,764,000.00 60,636.67 0.00 60,636.67 72,764,000.00 X-E 12635FAA2 1.284571% 35,495,000.00 35,495,000.00 37,996.55 0.00 37,996.55 35,495,000.00 X-F 12635FAC8 1.284571% 14,197,000.00 14,197,000.00 15,197.55 0.00 15,197.55 14,197,000.00 X-NR 12635FAE4 1.284571% 65,666,014.00 65,666,014.00 70,293.90 0.00 70,293.90 65,666,014.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificatebalance of all classes which are not subordinate to the designated class and dividing the result by (A). Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 27 For Additional Information, please contact CSAIL 2015-C3 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C3 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Balance Distribution Distribution Penalties Additional Trust Balance Fund Expenses A-1 12635FAQ7 781.27150424 12.38164372 1.11767407 0.00000000 0.00000000 768.88986052 A-2 12635FAR5 1,000.00000000 0.00000000 2.52716668 0.00000000 0.00000000 1,000.00000000 A-3 12635FAS3 1,000.00000000 0.00000000 2.87208335 0.00000000 0.00000000 1,000.00000000 A-4 12635FAT1 1,000.00000000 0.00000000 3.09850001 0.00000000 0.00000000 1,000.00000000 A-SB 12635FAU8 1,000.00000000 0.00000000 2.87341668 0.00000000 0.00000000 1,000.00000000 A-S 12635FAX2 1,000.00000000 0.00000000 3.37766668 0.00000000 0.00000000 1,000.00000000 B 12635FAY0 1,000.00000000 0.00000000 3.54547625 0.00000000 0.00000000 1,000.00000000 C 12635FAZ7 1,000.00000000 0.00000000 3.75380946 0.00000000 0.00000000 1,000.00000000 D 12635FBA1 1,000.00000000 0.00000000 2.92047620 0.00000000 0.00000000 1,000.00000000 E 12635FAG9 1,000.00000000 0.00000000 2.68333343 0.00000000 0.00000000 1,000.00000000 F 12635FAJ3 1,000.00000000 0.00000000 2.68333310 0.00000000 0.00000000 1,000.00000000 NR 12635FAL8 1,000.00000000 0.00000000 2.68331834 0.00000000 0.00000000 1,000.00000000 Z 12635FBE3 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 R 12635FAN4 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Class CUSIP Beginning Notional Interest Prepayment Notional Ending Amount Distribution Penalties Amount X-A 12635FAV6 987.75453775 0.83528793 0.00000000 987.06135440 X-B 12635FAW4 1,000.00000000 0.20833339 0.00000000 1,000.00000000 X-D 12635FBB9 1,000.00000000 0.83333338 0.00000000 1,000.00000000 X-E 12635FAA2 1,000.00000000 1.07047612 0.00000000 1,000.00000000 X-F 12635FAC8 1,000.00000000 1.07047616 0.00000000 1,000.00000000 X-NR 12635FAE4 1,000.00000000 1.07047612 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 27 For Additional Information, please contact CSAIL 2015-C3 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C3 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 1,406,550,971.75 1,406,578,172.79 749,200.91 0.00 0.00 0.00 1,405,801,770.87 1,405,824,553.57 749,200.91 Certificate Interest Reconciliation Accrual Accrual Accrued Net Aggregate Distributable Distributable WAC CAP Interest Interest Remaining Unpaid Class Dates Days Certificate Prepayment Certificate Certificate Interest Shortfall Shortfall/(Excess) Distribution Distributable Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 03/01/2017 - 03/30/2017 30 67,629.34 0.00 67,629.34 0.00 0.00 0.00 67,629.34 0.00 A-2 03/01/2017 - 03/30/2017 30 374,839.47 0.00 374,839.47 0.00 0.00 0.00 374,839.47 0.00 A-3 03/01/2017 - 03/30/2017 30 574,416.67 0.00 574,416.67 0.00 0.00 0.00 574,416.67 0.00 A-4 03/01/2017 - 03/30/2017 30 1,556,655.42 0.00 1,556,655.42 0.00 0.00 0.00 1,556,655.42 0.00 A-SB 03/01/2017 - 03/30/2017 30 237,421.80 0.00 237,421.80 0.00 0.00 0.00 237,421.80 0.00 X-A 03/01/2017 - 03/30/2017 30 902,789.22 0.00 902,789.22 0.00 0.00 0.00 902,789.22 0.00 X-B 03/01/2017 - 03/30/2017 30 18,116.88 0.00 18,116.88 0.00 0.00 0.00 18,116.88 0.00 X-D 03/01/2017 - 03/30/2017 30 60,636.67 0.00 60,636.67 0.00 0.00 0.00 60,636.67 0.00 X-E 03/01/2017 - 03/30/2017 30 37,996.55 0.00 37,996.55 0.00 0.00 0.00 37,996.55 0.00 X-F 03/01/2017 - 03/30/2017 30 15,197.55 0.00 15,197.55 0.00 0.00 0.00 15,197.55 0.00 X-NR 03/01/2017 - 03/30/2017 30 70,293.90 0.00 70,293.90 0.00 0.00 0.00 70,293.90 0.00 A-S 03/01/2017 - 03/30/2017 30 293,728.65 0.00 293,728.65 0.00 0.00 0.00 293,728.65 0.00 B 03/01/2017 - 03/30/2017 30 308,318.16 0.00 308,318.16 0.00 0.00 0.00 308,318.16 0.00 C 03/01/2017 - 03/30/2017 30 239,834.64 0.00 239,834.64 0.00 0.00 0.00 239,834.64 0.00 D 03/01/2017 - 03/30/2017 30 212,505.53 0.00 212,505.53 0.00 0.00 0.00 212,505.53 0.00 E 03/01/2017 - 03/30/2017 30 95,244.92 0.00 95,244.92 0.00 0.00 0.00 95,244.92 0.00 F 03/01/2017 - 03/30/2017 30 38,095.28 0.00 38,095.28 0.00 0.00 0.00 38,095.28 0.00 NR 03/01/2017 - 03/30/2017 30 176,203.80 0.00 176,203.80 0.00 0.00 0.98 176,202.82 790.70 Totals 5,279,924.45 0.00 5,279,924.45 0.00 0.00 0.98 5,279,923.47 790.70 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 27 For Additional Information, please contact CSAIL 2015-C3 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C3 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 Other Required Information Available Distribution Amount (1) 6,029,124.35 Appraisal Reduction Amount Loan Loan Appraisal Cumulative Date Appraisal Controlling Class Information Number Group Reduction ASER Reduction Amount Amount Effected Controlling Class: NR Effective as of: 08/18/2015 Controlling Class Representative: RREF II CMBS AIV, LP Total Effective as of: 08/18/2015 (1) The Available Distribution Amount includes any Prepayment Premiums . Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 27 For Additional Information, please contact CSAIL 2015-C3 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C3 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Scheduled Interest 5,295,757.48 Master Servicing Fee - Midland Loan Services 9,413.68 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N.A. 3,875.83 Interest Adjustments 0.00 Certificate Administrator Fee - Wells Fargo Bank, N.A. 0.00 Deferred Interest 0.00 CREFC Royalty License Fee 605.60 ARD Interest 0.00 Operating Advisor Fee - Pentalpha Surveillance LLC 1,937.92 Net Prepayment Interest Shortfall 0.00 Total Fees 15,833.02 Net Prepayment Interest Excess 0.00 Additional Trust Fund Expenses: Extension Interest 0.00 Interest Reserve Withdrawal 0.00 Reimbursement for Interest on Advances 0.99 ASER Amount 0.00 Total Interest Collected 5,295,757.48 Special Servicing Fee 0.00 Principal: Rating Agency Expenses 0.00 Scheduled Principal 749,200.91 Attorney Fees & Expenses 0.00 Unscheduled Principal 0.00 Bankruptcy Expense 0.00 Principal Prepayments 0.00 Taxes Imposed on Trust Fund 0.00 Collection of Principal after Maturity Date 0.00 Non-Recoverable Advances 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Workout Delayed Reimbursement Amounts 0.00 Excess of Prior Principal Amounts paid 0.00 Other Expenses 0.00 Curtailments 0.00 Total Additional Trust Fund Expenses 0.99 Negative Amortization 0.00 Principal Adjustments 0.00 Interest Reserve Deposit 0.00 Total Principal Collected 749,200.91 Payments to Certificateholders & Others: Other: Interest Distribution 5,279,923.47 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 749,200.88 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 6,029,124.35 Total Funds Collected 6,044,958.39 Total Funds Distributed 6,044,958.36 Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 27 For Additional Information, please contact CSAIL 2015-C3 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C3 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Scheduled Balance State (3) Scheduled # of Scheduled Agg. % of WAM WAC Weighted State # of Scheduled Agg. % of WAM WAC Weighted Balance Loans Balance Bal. (2) Avg DSCR (1) Props Balance Bal. (2) Avg DSCR (1) 4,999,999 or less 24 68,381,373.45 4.86 98 4.5779 2.052991 Alabama 13 38,359,983.22 2.73 88 4.4465 2.109893 5,000,000 to 9,999,999 27 202,084,561.47 14.38 97 4.6120 1.689701 Arizona 4 67,038,973.77 4.77 99 4.3679 3.442053 10,000,000 to 19,999,999 27 384,020,659.47 27.32 96 4.5701 1.985408 Arkansas 1 3,015,935.08 0.21 99 4.7000 1.500000 20,000,000 to 24,999,999 5 112,586,022.08 8.01 85 4.4897 1.673702 California 21 248,188,971.28 17.65 87 4.6541 1.685978 25,000,000 to 49,999,999 5 150,150,000.00 10.68 98 4.3693 2.465689 Colorado 3 7,419,071.03 0.53 50 4.2028 2.172081 50,000,000 or greater 6 488,579,154.40 34.75 85 4.0627 2.267124 Connecticut 2 41,162,162.00 2.93 95 3.8000 4.860000 Florida 13 93,155,059.39 6.63 93 4.4209 2.065885 Totals 94 1,405,801,770.87 100.00 92 4.3723 2.070430 Georgia 14 57,866,660.70 4.12 77 4.4651 1.803154 Illinois 4 34,141,698.29 2.43 98 4.3534 2.111768 Kansas 1 2,644,743.68 0.19 99 4.7000 1.500000 Kentucky 1 730,616.30 0.05 39 4.0163 2.262770 Louisiana 4 13,233,020.74 0.94 54 4.1841 2.075555 Maryland 5 104,721,889.59 7.45 95 3.8730 2.232394 Massachusetts 2 125,434,055.36 8.92 100 4.1774 1.540000 Michigan 8 25,627,599.05 1.82 99 4.6866 1.513194 Mississippi 3 12,926,441.35 0.92 91 4.6334 1.428581 Nevada 1 8,743,783.22 0.62 100 4.7450 1.710000 New Hampshire 1 100,000,000.00 7.11 99 4.1080 2.130000 New Jersey 5 40,636,083.79 2.89 99 4.7983 2.736220 New York 6 99,300,835.09 7.06 95 4.3258 1.929020 North Carolina 10 32,701,221.56 2.33 75 4.2734 1.997728 North Dakota 1 1,573,117.38 0.11 99 4.4065 1.756070 Ohio 7 31,138,062.80 2.21 97 4.3639 1.870899 Oklahoma 1 3,886,355.42 0.28 98 4.5800 1.750000 Pennsylvania 5 29,289,456.04 2.08 99 4.6752 1.644297 South Carolina 2 3,491,232.61 0.25 73 4.4039 1.790180 Tennessee 6 17,519,721.67 1.25 78 4.3427 2.011512 Texas 22 142,625,283.46 10.15 87 4.4650 2.002049 Virginia 3 5,474,552.69 0.39 71 4.4049 1.906388 Wisconsin 4 13,755,184.33 0.98 99 4.4065 1.756070 Totals 173 1,405,801,770.87 100.00 92 4.3723 2.070430 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 27 For Additional Information, please contact CSAIL 2015-C3 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C3 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (1) Property Type (3) Debt Service # of Scheduled % of WAM WAC Weighted Property # of Scheduled Agg. % of WAM WAC Weighted Coverage Ratio Loans Balance Agg. Bal. (2) Avg DSCR (1) Type Props Balance Bal. (2) Avg DSCR (1) 1.25 or less 10 124,640,379.56 8.87 98 4.7654 1.076247 Industrial 7 66,141,505.97 4.70 99 4.6323 1.761564 1.26 to 1.50 18 176,788,609.13 12.58 97 4.6416 1.388866 Lodging 63 333,017,568.13 23.69 75 4.2978 2.505152 1.51 to 1.75 20 287,774,858.33 20.47 99 4.4535 1.597584 Mobile Home Park 5 13,651,355.42 0.97 99 4.7635 1.825573 1.76 to 2.00 19 235,091,035.80 16.72 89 4.5609 1.859472 Multi-Family 26 201,628,592.46 14.34 98 4.5512 1.878789 2.01 to 2.25 7 199,875,000.00 14.22 97 4.1818 2.153104 Office 14 284,368,070.93 20.23 96 4.4481 1.639597 2.26 to 2.50 7 213,750,000.00 15.20 68 3.9322 2.268179 Other 6 5,823,166.69 0.41 97 4.6216 1.492758 2.51 to 2.75 0 0.00 0.00 0 0.0000 0.000000 Retail 38 456,127,440.61 32.45 98 4.2488 2.107018 2.76 to 3.50 4 22,149,192.12 1.58 98 4.3337 2.916780 Self Storage 14 45,044,070.66 3.20 89 4.3607 2.666114 3.51 to 4.00 1 5,700,000.00 0.41 99 4.2805 3.840000 4.01 and greater 8 140,032,695.93 9.96 98 4.1522 4.515930 Totals 173 1,405,801,770.87 100.00 92 4.3723 2.070430 Totals 94 1,405,801,770.87 100.00 92 4.3723 2.070430 Note Rate Seasoning Note # of Scheduled % of WAM Weighted # of Scheduled % of WAM Weighted Rate Loans Balance Agg. (2) WAC Avg DSCR (1) Seasoning Loans Balance Agg. (2) WAC Avg DSCR (1) Bal. Bal. 4.0000% or less 8 152,662,162.00 10.86 95 3.8086 3.251252 12 months or less 0 0.00 0.00 0 0.0000 0.000000 4.0001% to 4.2500% 10 423,513,590.52 30.13 83 4.1065 2.133675 13 to 24 months 86 1,196,625,421.76 85.12 91 4.4531 1.958115 4.2501% to 4.5000% 19 259,994,656.55 18.49 94 4.3486 2.284294 25 to 36 months 8 209,176,349.11 14.88 94 3.9101 2.712946 4.5001% to 4.7500% 31 357,802,536.81 25.45 94 4.6313 1.552235 37 to 48 months 0 0.00 0.00 0 0.0000 0.000000 4.7501% to 5.0000% 22 161,761,690.15 11.51 99 4.8444 1.741681 49 months or greater 0 0.00 0.00 0 0.0000 0.000000 5.0001% or greater 4 50,067,134.84 3.56 99 5.0859 1.589779 Totals 94 1,405,801,770.87 100.00 92 4.3723 2.070430 Totals 94 1,405,801,770.87 100.00 92 4.3723 2.070430 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 27 For Additional Information, please contact CSAIL 2015-C3 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C3 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Anticipated Remaining Term (ARD and Balloon Loans) Anticipated Remaining # of Scheduled % of WAM WAC Weighted Term (2) Loans Balance Agg. (2) Avg DSCR (1) Bal. 60 months or less 4 152,035,018.78 10.81 39 4.1780 2.103288 61 months or greater 90 1,253,766,752.09 89.19 98 4.3958 2.066446 Totals 94 1,405,801,770.87 100.00 92 4.3723 2.070430 Remaining Amortization Term (ARD and Balloon Loans) Age of Most Recent NOI Remaining Amortization # of Scheduled % of WAM Weighted Age of Most # of Scheduled % of WAM Weighted Term Loans Balance Agg. (2) WAC Avg DSCR (1) Recent NOI Loans Balance Agg. (2) WAC Avg DSCR (1) Bal. Bal. Interest Only 54 915,922,306.50 65.15 90 4.2838 2.243772 Underwriter's Information 12 259,665,796.53 18.47 73 4.2621 1.947459 336 months or less 10 216,141,631.71 15.37 99 4.3587 1.764084 12 months or less 65 885,092,571.14 62.96 96 4.4631 1.970427 337 to 356 months 30 273,737,832.66 19.47 92 4.6790 1.732320 12 to 24 months 17 261,043,403.20 18.57 95 4.1738 2.531821 357 months or greater 0 0.00 0.00 0 0.0000 0.000000 24 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 94 1,405,801,770.87 100.00 92 4.3723 2.070430 Totals 94 1,405,801,770.87 100.00 92 4.3723 2.070430 (1) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. In all cases the most current DSCR provided by the Servicer is used. To the extent that no DSCR is provided by the Servicer, information from the offering document is used. The debt service coverage ratio information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-Off Date Balance of each property as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State”and "Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loanstructure.The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loanstructure.Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 27 For Additional Information, please contact CSAIL 2015-C3 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C3 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30295765 01A1 OF Boston MA 382,480.63 189,755.93 4.177% 8/6/25 4/6/29 N 106,326,264.30 106,136,508.40 4/6/17 30295804 01A2 OF Boston MA 69,541.93 34,501.08 4.177% 8/6/25 4/6/29 N 19,332,048.04 19,297,546.96 4/6/17 30309763 02A1 LO Various Various 363,135.94 0.00 4.016% N/A 7/6/20 N 105,000,000.00 105,000,000.00 4/6/17 30295712 03A1 RT Manchester NH 353,744.44 0.00 4.108% N/A 7/1/25 N 100,000,000.00 100,000,000.00 4/1/17 30309761 04A1-2 RT Wheaton MD 53,849.53 0.00 3.800% N/A 3/1/25 N 16,456,562.37 16,456,562.37 4/6/17 30309822 04A2 RT Wheaton MD 253,409.55 0.00 3.800% N/A 3/1/25 N 77,442,646.00 77,442,646.00 4/6/17 30309821 04B1-2 RT Wheaton MD 1,778.25 0.00 3.800% N/A 3/1/25 N 543,437.63 543,437.63 4/6/17 30309823 04B2 RT Wheaton MD 8,368.23 0.00 3.800% N/A 3/1/25 N 2,557,354.00 2,557,354.00 4/6/17 30309764 05A1 LO Phoenix AZ 184,051.17 0.00 4.275% N/A 7/6/25 N 50,000,000.00 50,000,000.00 4/6/17 30309757 06A3 LO New York NY 173,130.69 0.00 4.021% N/A 11/6/24 N 50,000,000.00 50,000,000.00 4/6/17 30309758 07A2 RT Trumbull CT 130,888.89 0.00 3.800% N/A 3/1/25 N 40,000,000.00 40,000,000.00 4/6/17 30309904 07B2 RT Trumbull CT 3,802.85 0.00 3.800% N/A 3/1/25 N 1,162,162.00 1,162,162.00 4/6/17 30309798 8 MF Destin FL 110,308.33 0.00 4.270% N/A 6/6/25 N 30,000,000.00 30,000,000.00 4/6/17 30309799 9 OF Encino CA 108,456.94 0.00 4.580% N/A 8/6/25 N 27,500,000.00 27,500,000.00 4/6/17 30309765 10 RT New York NY 105,793.10 0.00 4.610% N/A 8/6/25 N 26,650,000.00 26,650,000.00 4/6/17 30309752 11 MF Various FL 109,481.67 0.00 4.890% N/A 7/6/25 N 26,000,000.00 26,000,000.00 4/6/17 30309800 12 LO San Diego CA 95,860.94 32,781.82 4.530% N/A 5/5/25 N 24,574,476.55 24,541,694.73 4/5/17 30309801 13 LO Sacramento CA 92,115.50 28,815.32 4.560% N/A 7/6/20 N 23,458,955.56 23,430,140.24 4/6/17 30309766 14 IN Chicago IL 85,534.17 0.00 4.300% N/A 6/6/25 N 23,100,000.00 23,100,000.00 4/6/17 30309802 15 MF Various Various 79,174.69 25,812.89 4.370% N/A 3/6/25 N 21,040,000.00 21,014,187.11 4/6/17 30295790 16 OF Birmingham AL 82,922.16 0.00 4.697% N/A 7/6/25 N 20,500,000.00 20,500,000.00 4/6/17 30309760 17 LO Mill Valley CA 79,598.70 21,611.86 5.048% N/A 7/6/25 N 18,309,834.30 18,288,222.44 4/6/17 30309755 18 RT Hollywood CA 75,510.83 0.00 4.740% N/A 7/6/25 N 18,500,000.00 18,500,000.00 4/6/17 30309803 19 OF Encino CA 71,778.78 0.00 4.580% N/A 8/6/25 N 18,200,000.00 18,200,000.00 4/6/17 30309804 20 OF Syracuse NY 72,219.67 0.00 4.640% N/A 8/6/25 N 18,075,000.00 18,075,000.00 4/6/17 30309767 21 MF New Braunfels TX 71,991.99 0.00 4.700% N/A 7/6/25 N 17,788,000.00 17,788,000.00 4/6/17 30295893 22A3 RT Various Various 65,151.33 0.00 4.407% N/A 7/6/25 N 17,170,000.00 17,170,000.00 4/6/17 30295729 23 IN Shafter CA 72,825.47 19,406.02 5.093% N/A 7/6/25 N 16,604,462.74 16,585,056.72 4/6/17 30309762 24A2 MF Houston TX 60,333.78 23,296.00 4.250% N/A 5/6/25 N 16,485,889.69 16,462,593.69 4/6/17 30309768 25 OF Santa Monica CA 64,325.00 0.00 4.500% N/A 5/6/20 N 16,600,000.00 16,600,000.00 4/6/17 30295828 26A1 LO Cape May NJ 65,037.72 19,229.15 4.833% N/A 8/6/25 N 15,627,169.39 15,607,940.24 4/6/17 30309769 27 OF Fresno CA 61,214.83 23,484.99 5.132% N/A 8/6/25 N 13,851,947.57 13,828,462.58 4/6/17 30309805 28 MF Atlanta GA 56,614.61 0.00 4.630% N/A 7/5/25 N 14,200,000.00 14,200,000.00 4/5/17 30309770 29 OF Stafford TX 51,271.55 18,587.10 4.370% N/A 7/6/25 N 13,624,977.99 13,606,390.89 4/6/17 Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 27 For Additional Information, please contact CSAIL 2015-C3 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C3 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30295789 30 LO McAllen TX 55,008.21 16,232.64 4.850% N/A 7/6/25 N 13,170,421.89 13,154,189.25 4/6/17 30295702 31 RT Burleson TX 42,887.48 22,535.02 4.311% N/A 7/6/25 N 11,551,622.40 11,529,087.38 4/6/17 30309771 32 RT Phoenix AZ 45,568.70 15,108.86 4.590% N/A 6/6/25 N 11,529,082.63 11,513,973.77 4/6/17 30309772 33 RT Augusta GA 48,885.43 13,832.54 4.950% N/A 7/6/25 N 11,468,722.92 11,454,890.38 4/6/17 30309773 34 OF Vicksburg MS 46,642.08 0.00 4.710% N/A 6/6/25 N 11,500,000.00 11,500,000.00 4/6/17 30309774 35 RT Delran NJ 45,688.83 0.00 4.780% N/A 6/6/25 N 11,100,000.00 11,100,000.00 4/6/17 30309775 36 SS Various AL 39,822.29 14,291.10 4.250% N/A 7/6/25 N 10,881,232.57 10,866,941.47 4/6/17 30309776 37 RT Los Angeles CA 40,130.45 14,693.65 4.360% N/A 6/6/25 N 10,688,786.42 10,674,092.77 4/6/17 30309777 38 MF Archdale NC 40,890.55 0.00 4.440% N/A 6/6/25 N 10,695,000.00 10,695,000.00 4/6/17 30295647 39 LO Deerfield Beach FL 34,804.09 0.00 3.849% N/A 6/6/25 N 10,500,000.00 10,500,000.00 4/6/17 30309806 40 LO Glen Mills PA 39,656.58 13,607.76 4.510% N/A 6/6/25 N 10,211,264.31 10,197,656.55 4/6/17 30309778 41 MF Clute TX 41,121.61 13,065.05 4.690% N/A 6/6/25 N 10,182,117.06 10,169,052.01 4/6/17 30309779 42 RT Pickerington OH 35,010.62 0.00 4.170% N/A 5/1/25 N 9,750,000.00 9,750,000.00 4/1/17 30295540 43 RT Adrian and Madison To MI 37,576.92 12,405.91 4.600% N/A 6/6/25 N 9,486,459.39 9,474,053.48 4/6/17 30309780 44 MF San Antonio TX 37,794.06 11,937.48 4.690% N/A 7/1/25 N 9,358,181.87 9,346,244.39 4/1/17 30309753 45 RT Powder Springs GA 37,442.40 0.00 4.577% N/A 8/6/25 N 9,500,000.00 9,500,000.00 4/6/17 30309781 46 MF Various Various 36,101.08 11,354.28 4.700% N/A 7/6/25 N 8,919,964.32 8,908,610.04 4/6/17 30309782 47 RT Daytona Beach FL 36,172.69 10,396.58 4.680% N/A 7/6/25 N 8,975,853.97 8,965,457.39 4/6/17 30309756 48 OF Henderson NV 35,778.65 12,675.49 4.745% N/A 8/6/25 N 8,756,458.71 8,743,783.22 4/6/17 30295669 49 SS Indio CA 32,291.77 0.00 4.464% N/A 7/6/25 N 8,400,000.00 8,400,000.00 4/6/17 30309807 50 RT Murrieta CA 31,062.84 10,844.22 4.470% N/A 6/5/25 N 8,070,016.83 8,059,172.61 4/5/17 30309783 51 RT El Cajon CA 34,405.01 0.00 4.840% N/A 6/6/25 N 8,255,000.00 8,255,000.00 4/6/17 30295825 52 IN Sharon Hill PA 32,572.94 9,839.31 4.782% N/A 8/6/25 N 7,909,385.25 7,899,545.94 2/6/17 30309784 53 MF Oak Ridge TN 29,760.00 0.00 4.320% N/A 6/6/25 N 8,000,000.00 8,000,000.00 4/6/17 30309785 54 LO Baltimore MD 31,907.92 13,885.72 4.790% N/A 8/6/25 N 7,735,775.31 7,721,889.59 4/6/17 30309808 55 MF Dallas TX 32,414.38 0.00 4.780% N/A 7/5/25 N 7,875,000.00 7,875,000.00 3/5/17 30295730 56 RT Monroe NJ 30,550.85 9,503.75 4.726% N/A 7/6/25 N 7,507,387.23 7,497,883.48 4/6/17 30309759 57 SS Scotts Valley CA 27,550.98 9,193.94 4.561% N/A 7/6/20 N 7,014,072.48 7,004,878.54 4/6/17 30309786 58 OF Bloomfield Hills MI 28,796.59 8,311.74 4.890% N/A 8/6/25 N 6,838,690.62 6,830,378.88 4/6/17 30309809 59 RT Waterford MI 25,972.83 0.00 4.570% N/A 6/5/25 N 6,600,000.00 6,600,000.00 4/5/17 30309810 60 IN Bordentown NJ 26,777.67 7,970.02 4.830% N/A 7/5/25 N 6,438,230.09 6,430,260.07 4/5/17 30295587 61 RT Raleigh NC 23,936.96 8,400.35 4.312% N/A 6/6/25 N 6,446,232.25 6,437,831.90 4/6/17 30295788 62 IN Mentor OH 22,859.05 8,183.73 4.399% N/A 7/6/25 N 6,034,826.97 6,026,643.24 4/6/17 30295551 63 IN West Chicago IL 23,453.65 0.00 4.465% N/A 6/6/25 N 6,100,000.00 6,100,000.00 4/6/17 Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 27 For Additional Information, please contact CSAIL 2015-C3 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C3 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30309811 64 MF Riverside CA 23,766.67 0.00 4.600% N/A 7/5/25 N 6,000,000.00 6,000,000.00 4/5/17 30309812 65 RT Various PA 22,469.32 7,188.46 4.660% N/A 7/5/25 N 5,599,442.01 5,592,253.55 4/5/17 30295758 66 SS Riverside CA 21,010.12 0.00 4.281% N/A 7/6/25 N 5,700,000.00 5,700,000.00 4/6/17 30309787 67 RT Chester Springs PA 23,339.56 0.00 4.840% N/A 7/1/25 N 5,600,000.00 5,600,000.00 4/1/17 30309813 68 MF Dallas TX 22,436.65 6,586.40 4.850% N/A 8/6/25 N 5,372,261.55 5,365,675.15 4/6/17 30309788 69 LO Poughkeepsie NY 18,789.93 8,317.97 4.760% N/A 7/6/25 N 4,584,153.06 4,575,835.09 4/6/17 30295667 70 RT Richmond TX 17,933.63 0.00 4.747% N/A 7/6/25 N 4,387,500.00 4,387,500.00 4/6/17 30309789 71 MH Glendale AZ 17,032.24 0.00 4.795% N/A 7/6/25 N 4,125,000.00 4,125,000.00 4/6/17 30295389 72 SS Riverside CA 13,777.78 0.00 4.000% N/A 5/6/25 N 4,000,000.00 4,000,000.00 4/6/17 30309790 73 MH Oklahoma City OK 15,347.51 5,110.48 4.580% N/A 6/6/25 N 3,891,465.90 3,886,355.42 4/6/17 30309791 74 SS Santa Paula CA 13,894.05 5,314.44 4.260% N/A 6/6/25 N 3,787,565.09 3,782,250.65 4/6/17 30295552 75 MF Fort Worth TX 13,187.31 0.00 4.139% N/A 6/6/25 N 3,700,000.00 3,700,000.00 4/6/17 30309792 76 MH Chattanooga TN 15,421.47 0.00 4.920% N/A 7/6/25 N 3,640,000.00 3,640,000.00 4/6/17 30309814 77 OF Orange CA 14,856.75 0.00 4.860% N/A 8/5/25 N 3,550,000.00 3,550,000.00 4/5/17 30309815 78 MF Columbus OH 13,816.98 4,124.54 4.850% N/A 5/5/25 N 3,308,354.61 3,304,230.07 4/5/17 30309793 79 98 Harwood Heights IL 12,012.50 0.00 4.500% N/A 5/6/25 N 3,100,000.00 3,100,000.00 5/6/17 30309816 80 SS Hemet CA 12,744.88 0.00 4.950% N/A 8/5/25 N 2,990,000.00 2,990,000.00 4/5/17 30309817 81 RT Petersburg VA 11,861.81 0.00 4.750% N/A 7/6/25 N 2,900,000.00 2,900,000.00 4/6/17 30309818 82 MF Chapel Hill NC 11,380.44 0.00 4.720% N/A 7/5/25 N 2,800,000.00 2,800,000.00 4/5/17 30309754 83 98 Pontiac MI 11,176.09 3,446.92 4.760% N/A 6/6/25 N 2,726,613.61 2,723,166.69 4/6/17 30295759 84 SS Redlands CA 8,157.91 0.00 4.119% N/A 7/6/25 N 2,300,000.00 2,300,000.00 4/6/17 30295429 85 RT Irmo SC 8,186.14 0.00 4.683% 5/6/25 4/30/40 N 2,030,000.00 2,030,000.00 4/6/17 30309794 86 MH Baytown TX 8,215.00 0.00 4.770% N/A 7/6/25 N 2,000,000.00 2,000,000.00 4/6/17 30309795 87 RT Hiram GA 6,464.04 1,940.28 4.810% N/A 7/6/25 N 1,560,629.08 1,558,688.80 4/6/17 30309796 88 RT Phoenix AZ 5,557.61 0.00 4.610% N/A 5/1/25 N 1,400,000.00 1,400,000.00 4/1/17 30309797 89 RT Westminster CO 5,921.07 1,620.12 5.030% N/A 7/6/25 N 1,367,013.22 1,365,393.10 4/6/17 Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 27 For Additional Information, please contact CSAIL 2015-C3 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C3 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) Totals 5,295,757.48 749,200.91 1,406,550,971.75 1,405,801,770.87 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 27 For Additional Information, please contact CSAIL 2015-C3 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C3 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Fiscal Recent NOI Recent NOI NOI Start Date NOI End Date 30295765 01A1 Office Boston MA 106,136,508.40 22,242,337.72 22,959,574.16 1/1/16 12/31/16 30295804 01A2 Office Boston MA 19,297,546.96 22,242,337.72 22,959,574.16 1/1/16 12/31/16 30309763 02A1 Lodging Various Various 105,000,000.00 25,260,337.18 34,168,927.18 30295712 03A1 Retail Manchester NH 100,000,000.00 16,200,515.76 14,126,189.22 1/1/16 6/30/16 30309761 04A1-2 Retail Wheaton MD 16,456,562.37 21,526,772.00 0.00 30309822 04A2 Retail Wheaton MD 77,442,646.00 21,526,772.00 0.00 30309821 04B1-2 Retail Wheaton MD 543,437.63 21,526,772.00 0.00 30309823 04B2 Retail Wheaton MD 2,557,354.00 21,526,772.00 0.00 30309764 05A1 Lodging Phoenix AZ 50,000,000.00 18,263,232.12 19,627,112.76 1/1/16 12/31/16 30309757 06A3 Lodging New York NY 50,000,000.00 22,320,831.00 20,282,674.00 30309758 07A2 Retail Trumbull CT 40,000,000.00 15,255,628.00 0.00 30309904 07B2 Retail Trumbull CT 1,162,162.00 15,255,628.00 0.00 30309798 8 Multi-Family Destin FL 30,000,000.00 2,621,330.16 2,587,031.36 1/1/16 12/31/16 30309799 9 Office Encino CA 27,500,000.00 2,415,212.09 0.00 30309765 10 Retail New York NY 26,650,000.00 1,596,865.04 1,752,880.02 1/1/16 9/30/16 30309752 11 Multi-Family Various FL 26,000,000.00 1,067,039.38 0.00 30309800 12 Lodging San Diego CA 24,541,694.73 2,042,779.95 2,133,012.11 1/1/16 6/30/16 30309801 13 Lodging Sacramento CA 23,430,140.24 3,318,184.08 2,820,441.93 1/1/16 9/30/16 30309766 14 Industrial Chicago IL 23,100,000.00 2,042,769.93 2,094,890.30 1/1/16 12/31/16 30309802 15 Multi-Family Various Various 21,014,187.11 2,648,237.92 2,840,155.04 30295790 16 Office Birmingham AL 20,500,000.00 1,852,702.02 1,825,896.27 1/1/16 12/31/16 30309760 17 Lodging Mill Valley CA 18,288,222.44 3,048,247.00 2,336,008.00 1/1/16 12/31/16 30309755 18 Retail Hollywood CA 18,500,000.00 1,216,754.00 0.00 30309803 19 Office Encino CA 18,200,000.00 1,440,856.89 1,690,368.65 1/1/16 12/31/16 30309804 20 Office Syracuse NY 18,075,000.00 2,362,627.39 2,112,773.12 1/1/16 12/31/16 30309767 21 Multi-Family New Braunfels TX 17,788,000.00 1,299,566.01 1,273,604.88 1/1/16 12/31/16 30295893 22A3 Retail Various Various 17,170,000.00 4,853,333.46 4,710,863.57 30295729 23 Industrial Shafter CA 16,585,056.72 1,379,103.01 1,367,577.80 1/1/16 12/31/16 30309762 24A2 Multi-Family Houston TX 16,462,593.69 4,868,346.64 0.00 30309768 25 Office Santa Monica CA 16,600,000.00 1,292,505.01 1,392,168.70 1/1/16 12/31/16 30295828 26A1 Lodging Cape May NJ 15,607,940.24 3,850,957.36 4,693,799.16 1/1/16 9/30/16 30309769 27 Office Fresno CA 13,828,462.58 1,563,294.83 2,066,340.80 1/1/16 12/31/16 30309805 28 Multi-Family Atlanta GA 14,200,000.00 1,170,825.98 900,201.08 1/1/16 12/31/16 30309770 29 Office Stafford TX 13,606,390.89 1,299,982.26 1,414,108.92 1/1/16 12/31/16 Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 27 For Additional Information, please contact CSAIL 2015-C3 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C3 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Fiscal Recent NOI Recent NOI NOI Start Date NOI End Date 30295789 30 Lodging McAllen TX 13,154,189.25 1,423,329.99 1,047,938.33 1/1/16 12/31/16 30295702 31 Retail Burleson TX 11,529,087.38 1,170,174.99 1,312,660.11 1/1/16 12/31/16 30309771 32 Retail Phoenix AZ 11,513,973.77 1,037,543.17 904,782.91 1/1/16 12/31/16 30309772 33 Retail Augusta GA 11,454,890.38 1,150,952.32 1,367,224.02 1/1/16 12/31/16 30309773 34 Office Vicksburg MS 11,500,000.00 0.00 0.00 30309774 35 Retail Delran NJ 11,100,000.00 1,340,976.65 1,231,009.82 1/1/16 12/31/16 30309775 36 Self Storage Various AL 10,866,941.47 1,489,099.01 0.00 30309776 37 Retail Los Angeles CA 10,674,092.77 845,088.00 895,339.87 1/1/16 12/31/16 30309777 38 Multi-Family Archdale NC 10,695,000.00 1,022,228.43 996,734.72 1/1/16 12/31/16 30295647 39 Lodging Deerfield Beach FL 10,500,000.00 3,373,492.62 2,913,370.51 1/1/16 12/31/16 30309806 40 Lodging Glen Mills PA 10,197,656.55 1,396,247.53 1,276,954.21 1/1/16 12/31/16 30309778 41 Multi-Family Clute TX 10,169,052.01 943,439.81 1,092,205.05 1/1/16 12/31/16 30309779 42 Retail Pickerington OH 9,750,000.00 932,062.46 1,019,396.06 1/1/16 12/31/16 30295540 43 Retail Adrian and Madison To MI 9,474,053.48 1,058,655.97 1,059,631.75 1/1/16 12/31/16 30309780 44 Multi-Family San Antonio TX 9,346,244.39 926,208.56 896,973.93 1/1/16 12/31/16 30309753 45 Retail Powder Springs GA 9,500,000.00 814,971.44 855,753.95 1/1/16 12/31/16 30309781 46 Multi-Family Various Various 8,908,610.04 935,344.20 970,010.11 1/1/16 30309782 47 Retail Daytona Beach FL 8,965,457.39 545,548.04 0.00 30309756 48 Office Henderson NV 8,743,783.22 1,029,653.00 1,055,624.00 1/1/16 6/30/16 30295669 49 Self Storage Indio CA 8,400,000.00 731,992.32 673,844.27 1/1/16 9/30/16 30309807 50 Retail Murrieta CA 8,059,172.61 806,012.49 616,024.99 1/1/16 9/30/16 30309783 51 Retail El Cajon CA 8,255,000.00 121,439.45 0.00 30295825 52 Industrial Sharon Hill PA 7,899,545.94 0.00 0.00 30309784 53 Multi-Family Oak Ridge TN 8,000,000.00 880,749.07 802,402.74 1/1/16 12/31/16 30309785 54 Lodging Baltimore MD 7,721,889.59 995,448.88 1,070,677.95 1/1/16 12/31/16 30309808 55 Multi-Family Dallas TX 7,875,000.00 0.00 796,023.61 1/1/16 12/31/16 30295730 56 Retail Monroe NJ 7,497,883.48 790,291.88 893,876.40 1/1/16 12/31/16 30309759 57 Self Storage Scotts Valley CA 7,004,878.54 595,760.98 0.00 30309786 58 Office Bloomfield Hills MI 6,830,378.88 598,931.39 690,940.49 1/1/16 12/31/16 30309809 59 Retail Waterford MI 6,600,000.00 545,441.99 444,962.63 1/1/16 12/31/16 30309810 60 Industrial Bordentown NJ 6,430,260.07 673,069.09 0.00 30295587 61 Retail Raleigh NC 6,437,831.90 626,320.69 664,375.25 1/1/16 12/31/16 30295788 62 Industrial Mentor OH 6,026,643.24 792,784.96 722,716.66 30295551 63 Industrial West Chicago IL 6,100,000.00 743,654.03 900,550.76 1/1/16 12/31/16 Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 27 For Additional Information, please contact CSAIL 2015-C3 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C3 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Fiscal Recent NOI Recent NOI NOI Start Date NOI End Date 30309811 64 Multi-Family Riverside CA 6,000,000.00 739,682.36 562,515.14 1/1/16 12/31/16 30309812 65 Retail Various PA 5,592,253.55 574,619.04 527,336.96 30295758 66 Self Storage Riverside CA 5,700,000.00 916,665.72 965,299.95 1/1/16 12/31/16 30309787 67 Retail Chester Springs PA 5,600,000.00 526,120.72 0.00 30309813 68 Multi-Family Dallas TX 5,365,675.15 635,671.72 738,441.92 1/1/16 9/30/16 30309788 69 Lodging Poughkeepsie NY 4,575,835.09 635,669.53 454,747.89 1/1/16 12/31/16 30295667 70 Retail Richmond TX 4,387,500.00 330,933.67 0.00 30309789 71 Mobile Home Park Glendale AZ 4,125,000.00 377,941.69 429,196.85 1/1/16 12/31/16 30295389 72 Self Storage Riverside CA 4,000,000.00 619,317.37 712,454.48 1/1/16 9/30/16 30309790 73 Mobile Home Park Oklahoma City OK 3,886,355.42 436,144.32 443,652.32 1/1/16 12/31/16 30309791 74 Self Storage Santa Paula CA 3,782,250.65 584,293.70 652,298.00 1/1/16 12/31/16 30295552 75 Multi-Family Fort Worth TX 3,700,000.00 0.00 433,951.18 1/1/16 12/31/16 30309792 76 Mobile Home Park Chattanooga TN 3,640,000.00 409,069.69 0.00 30309814 77 Office Orange CA 3,550,000.00 321,483.20 405,715.59 1/1/16 12/31/16 30309815 78 Multi-Family Columbus OH 3,304,230.07 (68,056.53) 395,556.72 1/1/16 6/30/16 30309793 79 Other Harwood Heights IL 3,100,000.00 0.00 0.00 30309816 80 Self Storage Hemet CA 2,990,000.00 258,841.60 175,615.82 1/1/16 12/31/16 30309817 81 Retail Petersburg VA 2,900,000.00 223,571.00 223,961.00 1/1/16 12/31/16 30309818 82 Multi-Family Chapel Hill NC 2,800,000.00 160,989.36 223,451.19 1/1/16 12/31/16 30309754 83 Other Pontiac MI 2,723,166.69 299,892.40 313,299.67 30295759 84 Self Storage Redlands CA 2,300,000.00 429,541.58 436,906.82 1/1/16 12/31/16 30295429 85 Retail Irmo SC 2,030,000.00 144,007.64 139,985.59 1/1/16 12/31/16 30309794 86 Mobile Home Park Baytown TX 2,000,000.00 216,091.57 224,232.30 1/1/16 9/30/16 30309795 87 Retail Hiram GA 1,558,688.80 195,238.15 173,836.42 1/1/16 6/30/16 30309796 88 Retail Phoenix AZ 1,400,000.00 166,070.80 198,283.86 1/1/16 12/31/16 30309797 89 Retail Westminster CO 1,365,393.10 140,345.45 171,094.92 1/1/16 12/31/16 Total 1,405,801,770.87 Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 27 For Additional Information, please contact CSAIL 2015-C3 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C3 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 27 For Additional Information, please contact CSAIL 2015-C3 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C3 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 4/17/17 1 0 0 0 0 0 0 0 4.372266% 92 $7,899,545.94 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.359195% 3/17/17 1 0 0 0 0 0 0 0 4.372453% 93 $7,909,385.25 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.359380% 2/17/17 0 0 0 0 0 0 0 0 4.372632% 94 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.359558% 1/18/17 1 0 0 0 0 0 0 0 4.372788% 95 $7,932,074.51 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.359714% 12/16/16 0 0 0 0 0 0 0 0 4.372951% 96 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.359876% 11/18/16 0 0 0 0 0 0 0 0 4.373111% 97 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.360035% 10/17/16 0 0 0 0 0 0 0 0 4.373273% 98 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.360195% 9/16/16 0 0 0 0 0 0 0 0 4.373431% 99 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.360352% 8/17/16 0 0 0 0 0 0 0 0 4.373581% 100 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.360502% 7/15/16 0 0 0 0 0 0 0 0 4.373740% 101 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.360660% 6/17/16 0 0 0 0 0 0 0 0 4.373893% 102 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.360812% 5/17/16 0 0 0 0 0 0 0 0 4.374048% 103 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.360966% Note: Foreclosure and REO Totals are included in the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 27 For Additional Information, please contact CSAIL 2015-C3 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C3 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 Delinquency Loan Detail Offering # of Current Outstanding Status of Resolution Actual Outstanding Loan Number Document Months Paid Through P & I P & I Mortgage Strategy Servicing Foreclosure Principal Servicing Bankruptcy REO Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date 30295825 52 1 2/6/17 42,342.10 84,759.64 1 7,922,328.64 0.00 30309808 55 0 3/5/17 32,380.47 32,380.47 B 7,875,000.00 51,858.93 Totals 2 74,722.57 117,140.11 15,797,328.64 51,858.93 Totals By Delinquency Code: Total for Status Code 1 (1 loan) 42,342.10 84,759.64 7,922,328.64 0.00 Total for Status Code B (1 loan) 32,380.47 32,380.47 7,875,000.00 51,858.93 (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 27 For Additional Information, please contact CSAIL 2015-C3 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C3 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 Specially Serviced Loan Detail - Part 1 Loan Offering Servicing Resolution Scheduled Property Interest Actual Net DSCR Note Maturity Remaining Number Document Transfer Strategy Balance Type (2) State Rate Balance Operating Date DSCR Date Date Amortization Cross-Reference Date Code (1) Income Term No Specially Serviced Loans this Period (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 27 For Additional Information, please contact CSAIL 2015-C3 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C3 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 Specially Serviced Loan Detail - Part 2 Loan Offering Resolution Site Appraisal Appraisal Other REO Number Document Strategy Inspection Phase 1 Date Date Value Property Revenue Comment from Special Servicer Cross-Reference Code (1) Date No Specially Serviced Loans this Period (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 27 For Additional Information, please contact CSAIL 2015-C3 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C3 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 Advance Summary Loan Group Current P&I Outstanding P&I Outstanding Servicing Current Period Interest on P&I and Servicing Advances Advances Advances Advances Paid Totals 74,722.57 117,140.11 51,858.93 0.99 Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 27 For Additional Information, please contact CSAIL 2015-C3 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C3 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 Modified Loan Detail Loan Offering Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Number Document Balance Balance Interest Rate Interest Rate Date Modification Description Cross-Reference No Modified Loans Totals Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 27 For Additional Information, please contact CSAIL 2015-C3 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C3 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 Historical Liquidated Loan Detail Distribution Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Realized Date of Current Current Period Cumulative Loss to Loan Date ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Loss to Trust Period Adj. Adjustment Adjustment with Cum Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 27 For Additional Information, please contact CSAIL 2015-C3 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C3 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 25 of 27 For Additional Information, please contact CSAIL 2015-C3 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C3 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Interest on Modified Interest Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) Advances /Excess 12 25,206,601.78 24,541,694.73 0.00 0.00 0.00 0.00 0.00 0.00 0.99 0.00 Totals 25,206,601.78 24,541,694.73 0.00 0.00 0.00 0.00 0.00 0.00 0.99 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 26 of 27 For Additional Information, please contact CSAIL 2015-C3 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C3 Payment Date: 4/17/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/11/17 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Document Balance at Scheduled Left to Reimburse Refunds Comments Cross-Reference Contribution Balance Current Month Master Servicer There are no Interest Shortfalls for the above columns for this Period. Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 0.99 Total Interest Shortfall Allocated to Trust 0.99 Copyright 2017, Wells Fargo Bank, N.A. Page 27 of 27
